Exhibit 10.30

AMENDMENT No. 1

TO EMPLOYMENT AGREEMENT



This Amendment No. 1 to Employment Agreement (this "Amendment") is made the 30th
day of May 2003, to be effective as of the years indicated, by and between
Robert C. Boehm ("Employee") and Steiner Leisure Limited, a Bahamas
international business company (the "Company").

WITNESSETH:



WHEREAS, the Company and Employee entered into an Employment Agreement dated
September 23, 2002 (the "Employment Agreement");

WHEREAS, it was determined by the Compensation Committee of the Board of
Directors of the Company as reflected in resolutions on January 21, 2003 and
dated March 7, 2003, respectively, that the Employment Agreement should be
amended to exclude from the calculations of the incentive bonus thereunder the
effect of the discontinued operations charge for 2002 and 2003 relating to the
disposition of the Company's day spa assets; and

WHEREAS, the Company and Employee desire to amend the Employment Agreement to
reflect the foregoing.

NOW, THEREFORE, in consideration of the foregoing premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:

1. Compensation.

Section 3(a)(ii) of the Employment Agreement is hereby amended so that, as
amended, it shall read as follows:

(ii) Incentive Bonus. Employee is eligible to receive a bonus (the "Incentive
Bonus") equal to fifty percent (50%) of Base Salary tied to achieved Company
budgeted Net Earnings (as defined below) for the respective year in the term.
With respect to each Year during the term hereof, the Incentive Bonus shall be
based on a budget for the four fiscal quarters of each Year hereunder, which
budget includes an estimate of the Net Earnings for such Year and which budget
shall have been approved for the purpose of the compensation payable hereunder
by the Compensation Committee of the Board (the "Budget"). At the end of the
Year , if the Company shall have met seventy-five percent (75%) of the Net
Earnings set forth in the Budget ("Budgeted Net Earnings"), for the Year to date
Employee shall be entitled to receive an amount equal to 0.250 times the Base
Salary then in effect for the Year in question. During the term of this
Agreement, in the event at the end of any Year in question, the Company has
exceeded seventy-five percent (75%), up to and including one-hundred twenty-five
percent (125%) of Budgeted Net Earnings for such Year , then for each one
percent (1%) increase over seventy-five percent (75%) up to one hundred
twenty-five percent (125%), the Employee shall be entitled to receive an
additional amount equal to 0.010 times the Base Salary then in effect for the
Year in question. In the event at the end of any such Year, the Company has
exceeded one hundred twenty-five percent (125%) of Budgeted Net Earnings for
such Year , then for each one percent (1%) increase over one hundred twenty-five
percent (125%), the Employee shall be entitled to receive, in addition to the
amounts payable for exceeding seventy-five percent (75%) of Budgeted Net
Earnings, an amount equal to 0 .0050 times the Base Salary then in effect for
the Year in question. Notwithstanding the foregoing, Employee shall not be
entitled to receive any amount in excess of two and one-half percent (2.5%) of
the Budgeted Net Earnings pursuant to this Section 3(a)(ii) for such Year. Any
amount which Employee is entitled to receive herein, shall be payable within
sixty (60) days after the end of the Year in question. For purposes of this
Section 3(a)(ii), "Net Earnings" shall mean earnings of the Company before
taxes, interest, depreciation and amortization determined in accordance with
generally accepted accounting principles consistently applied, except that the
calculation of Net Earnings shall not take into account the effect of the loss
on disposal related to the discontinued operations charge for 2002 or 2003 in
connection with the disposition of the Company's day spa assets. By way of
clarification, except as otherwise provided herein, Employee shall not be
entitled to receive the Incentive Bonus for any Year unless Employee is employed
by the Company at the close of business on December 31st of that Year.

2. Effective Date. The effective date of the amendments to the Employment
Agreement contained in this Amendment shall be January 1, 2003 (including with
respect to the Incentive Bonus payment for 2002, which is payable after that
date).

3. No Other Amendment. Except as set forth in this Amendment, all provisions of
the Employment Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment 1 as of the day and
year first above written.

Steiner Leisure Limited Employee

By:____________________________ _________________________

Name: Leonard I. Fluxman Robert C. Boehm

Title: President and Chief Executive Officer